4. (
- Before the vote on Amendment 39
rapporteur. - Mr President, we now have a text which says: 'Instructs its President to forward this resolution to the Council and the Commission', and I would like to add the words 'and the governments and parliaments of the Member States'.
(The oral amendment was accepted.)
- Before the vote on Amendment 6
rapporteur. - Mr President, I would just like to clarify the issue. If those amendments are rejected, then we need to delete points 2 and 3 in guideline 7, which I repeated in guideline 15. This also applies to the PSE Group Amendment 13, and I would like to ask the groups to vote as I said, in order to avoid duplication of the text.
- After the vote on the motion for a resolution
(FR) Mr President, we have just amended the economic policy guidelines by a very large majority.
Mr Almunia is not here, but I ask Mrs Wallström to give very strong support to the new proposals the European Parliament is making to improve the economic situation of all our citizens.
(Applause)